United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1808
Issued: March 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2007 appellant, through his attorney, filed an appeal from a July 25, 2006
decision of the Office of Workers’ Compensation Programs denying his claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.1
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
from November 1, 2005 to April 1, 2006 in the performance of duty.

1

Appellant submitted additional evidence following issuance of the July 25, 2006 decision. The Board may not
review evidence for the first time on appeal that was not before the Office at the time it issued the final decision in
the case. 20 C.F.R. § 501.2(c). Appellant did not appeal a December 6, 2006 decision approving an attorney’s fee
request. He approved the requested fee.

FACTUAL HISTORY
The Office accepted that on or before December 2, 1996 appellant, then a 32-year-old
city letter carrier, sustained an overuse syndrome of both wrists and a sprained ligament in his
left wrist. It later accepted triangular fibrocartilage complex of the left wrist, left ulnar
neuropathy and bilateral wrist tenosynovitis.2
Appellant performed light-duty work intermittently through October 2000. The Office
accepted a recurrence of disability beginning November 4, 2000. Appellant returned to work on
June 27, 2001 in a full-time, limited-duty position as a modified letter carrier. He performed
sedentary clerical duties with lifting limited to 10 pounds. The Office obtained a February 26,
2003 second opinion report from Dr. Donald F. Leatherwood, II, a Board-certified orthopedic
surgeon, who opined that appellant could perform the duties of the modified letter carrier
position.
By decision dated March 27, 2002, the Office determined that the modified letter carrier
position appellant had performed since June 27, 2001 properly represented his wage-earning
capacity. The Office reduced appellant’s wage-loss compensation to zero as his actual wages
met or exceeded the wages of the job he held when injured.
In a May 22, 2002 report, Dr. Scott M. Fried, an attending osteopath and Board-certified
orthopedic surgeon, opined that the accepted wrist conditions prevented appellant from working
full time. On examination, he found bilaterally positive ulnar, medial and radial nerve tests and a
markedly positive right ulnar grind test. Dr. Fried diagnosed bilateral ulnar abutment syndrome
with involvement of the triangular fibrocartilage complex, median neuropathy of both wrists,
radial neuropathy of the forearms and a bilateral repetitive strain injury secondary to work
factors. He stated that appellant could drive up to one hour. Dr. Fried renewed work restrictions
in reports through September 17, 2003.3
Appellant stopped work on January 3, 2003.
He asserted that the employing
establishment assigned him substantial driving which aggravated his wrists.
In a November 7, 2003 report, Dr. Fried noted permanent restrictions against repetitive
gripping with either hand and lifting over 12 pounds. He obtained a February 5, 2004 evaluation
demonstrating that appellant could perform light work, with lifting up to 20 pounds and no firm
grasping, pushing or pulling with either hand. Dr. Fried submitted periodic reports through
May 11, 2005 noting worsening median, ulnar and radial neuropathies and left shoulder

2

In an August 5, 2004 report, Dr. Michael M. Cohen, an attending Board-certified neurologist, diagnosed
bilateral brachial plexitis attributable to work factors. On March 4, 2005 the Office denied brachial plexitis as there
was no medical evidence prior to August 2004 that this condition was related to work factors occurring on or before
December 2, 1996.
3

April 26 and October 23, 2003 functional capacity evaluations reviewed by Dr. Fried showed that appellant
could perform light-duty work. Electromyography (EMG) and nerve conduction velocity (NCV) studies performed
for Dr. Fried on June 17, 2003 and May 3, 2004 showed bilateral brachial plexus neuropathy, bilateral ulnar nerve
segment neuropathy and left radial nerve segmental neuropathy at the elbow.

2

tendinitis. He found appellant disabled for work from October 2003 onward due to the accepted
upper extremity conditions.
Appellant filed claims for compensation (Form CA-7) for the period January 3, 2003 to
May 20, 2005.4 In a May 13, 2005 letter, the Office advised appellant of the additional medical
and factual evidence needed to support his claim. The Office instructed appellant to file a formal
claim for recurrence of disability.
On June 9, 2005 the Office obtained a second opinion report from Dr. Robert A. Smith, a
Board-certified orthopedic surgeon. He diagnosed chronic bilateral wrist sprains caused by work
factors. Dr. Smith opined that appellant could perform full-time sedentary duty with no
repetitive upper extremity motions.
Dr. Fried submitted periodic reports holding appellant off work from June 22 through
September 21, 2005, when he released appellant to light duty.5
The Office then found a conflict of medical opinion between Dr. Fried, for appellant and
Dr. Smith, for the government, regarding appellant’s work capacity. In an October 4, 2005
letter, the Office referred appellant, the medical record and a statement of accepted facts to
Dr. Edward J. Resnick, a Board-certified orthopedic surgeon, for an impartial medical
examination. Dr. Resnick submitted a November 1, 2005 report finding no neurologic or
orthopedic abnormalities of the hands or upper extremities. He observed a full range of motion
of the fingers, wrists, shoulders and elbows. Dr. Resnick opined that appellant could work eight
hours a day in a limited-duty position with no repetitive upper extremity motion and lifting and
carrying limited to 30 pounds. He did not discuss whether appellant sustained a recurrence of
disability beginning on January 3, 2003 or indicate if he was disabled for work for any period.
By decision dated February 2, 2006, the Office denied appellant’s claim for a recurrence
of disability commencing January 3, 2003 on the grounds that the medical record did not
establish that he could not perform his light-duty job on and after January 3, 2003. The Office
found that the weight of the medical evidence rested with Dr. Resnick who found appellant
capable of full-time, light-duty work.
By decisions dated February 14, 2006, the Office denied appellant’s claim for wage-loss
compensation for the period January 3, 2003 to May 20, 2005 as his recurrence claim had been
denied.
In February 6 and 22, 2006 letters, appellant requested an oral hearing, held on
June 12, 2006. At the hearing, appellant testified that, in October 2002, he was assigned to drive
three to four hours a day, in violation of Dr. Fried’s November 20, 2002 restrictions against
driving more than one hour a day. He returned to work at the employing establishment on
April 1, 2006. Appellant submitted additional evidence.
4

Appellant was removed from federal employment effective May 22, 2005.

5

Appellant underwent a functional capacity evaluation on May 27, 2005 which demonstrated that he could
perform sedentary level work.

3

On January 10, 2005 appellant claimed recurrence of disability commencing January 3,
2003 when management changed his position to include several hours of driving a day.
In reports dated from January 30 to June 28, 2006, Dr. Fried noted appellant’s condition
was unchanged. He returned to work on April 2, 2006 in a full-time, modified-duty position and
his symptoms remained stable.6
In a June 22, 2006 letter, appellant contended that Dr. Resnick’s opinion could not
represent the weight of the medical evidence as he did not discuss the claimed recurrence of
disability.
By decision dated and finalized July 25, 2006, the Office hearing representative affirmed
the February 2 and 14, 2006 decisions, as modified. The hearing representative found that
appellant established that he sustained a recurrence of disability from January 3, 2003 to
November 1, 2005. The hearing representative further found that appellant did not establish that
his condition as of November 1, 2005, the date of Dr. Resnick’s examination, was related to the
accepted bilateral wrist conditions.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”7 The Office’s procedure manual
provides that a recurrence of disability includes a work stoppage caused by an objective,
spontaneous, material change in the accepted condition, a recurrence or worsening of disability
due to an accepted consequential injury; or withdrawal of a light-duty assignment made to
accommodate the work-related condition, for reasons other than misconduct or nonperformance.8
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.9 This includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
6

On March 31, 2006 appellant accepted a light-duty job offer to begin April 1, 2006 as a modified letter carrier.
Six hours a day clerical duties, one hour delivering express and missent mail, lifting no more than 10 pounds with
the right hand or 7.5 pounds with the left.
7

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997). See also
Steven A. Andersen, 53 ECAB 367 (2002).
9

Albert C. Brown, 52 ECAB 152 (2000); see also Terry R. Hedman, 38 ECAB 222 (1986).

4

factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.10 An award of
compensation may not be made on the basis of surmise, conjecture, speculation or on appellant’s
unsupported belief of causal relation.11
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.12 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.13 However, in a situation
where the Office secures an opinion from an impartial medical examiner for the purpose of
resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the examiner for the purpose of correcting the defect in the original opinion.14
ANALYSIS
The Office accepted that appellant sustained overuse syndrome of both wrists, bilateral
tenosynovitis of the wrists, a sprained ligament in his left wrist, triangular fibrocartilage complex
of the left wrist and left ulnar neuropathy. He claimed a recurrence of disability commencing
January 3, 2003 causally related to the accepted wrist conditions. Appellant returned to work in
a light-duty position on April 2, 2006. The Office accepted that he sustained a recurrence of
disability from January 3, 2003 to November 1, 2005 due to a change in his light-duty job
assignment. The Board finds that appellant is entitled to compensation for this period. The
Office further found that he did not establish entitlement to compensation from November 1,
2005 to April 1, 2006, based on the report of Dr. Resnick, a Board-certified orthopedic surgeon
and impartial medical examiner.
Dr. Resnick examined appellant on November 1, 2005 and did not find any objective
condition related to work factors. However, he did not address whether appellant sustained a
recurrence of disability beginning on January 3, 2003 causally related to the accepted wrist
conditions. Dr. Resnick did not state whether or not appellant was disabled for work at any time
on or after January 3, 2003. Thus, he failed to address the critical issue in the claim.
Dr. Resnick’s opinion thus requires clarification.

10

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

11

Patricia J. Glenn, 53 ECAB 159 (2001); Ausberto Guzman, 25 ECAB 362 (1974).

12

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

13

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

14

Margaret M. Gilmore, 47 ECAB 718 (1996).

5

The Board finds that, since the Office undertook to obtain an impartial medical
specialist’s opinion, it is now obligated to obtain a sufficiently reasoned report as to whether
appellant was disabled for work from November 1, 2005 to April 1, 2006 due to a worsening of
the accepted conditions or the change in his light-duty job.15 The Board directs the Office to
request a supplemental, clarifying report from Dr. Resnick on this issue. Following this and all
other development deemed necessary, the Office shall issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding whether appellant
was disabled for work from November 1, 2005 to April 1, 2006 causally related to the accepted
wrist conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2006 is remanded for further development regarding the
cause of appellant’s claimed disability from November 1, 2005 to April 1, 2006.
Issued: March 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See, e.g., Elmer K. Kroggel, 47 ECAB 557 (1996) (the Board remanded the case for the Office to obtain a
supplemental report from the impartial medical specialist).

6

